DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 and 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication No. 2004/0227874, “Kim”).
Regarding claim 1, Kim discloses a color filter substrate (Figures 3-5), comprising:
a base substrate (40), and
a plurality of filter units (42b, 42a, 42c) located on the base substrate, each of the plurality of filter units comprising a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]) and comprising a first photonic crystal sub-layer and a second photonic crystal sub-layer that are stacked in a direction perpendicular to the base substrate (Figure 5; 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403).

Regarding claim 2, Kim discloses the limitations of claim 1 above, and further discloses a photonic band gap of the first photonic crystal sub-layer is different from that of the second photonic crystal sub-layer (see Figure 5 where 401, 402 and 403 are disposed in each grid configuration to reflect specific wavelengths of light; Paragraph [0049] “Within each of the first, second, and third filter parts 42 a, 42 b, and 42 c, the photonic crystal balls may have a plurality of nano-particles each having a photonic bandgap energy of the specific wavelength in the grid configuration”, and see Paragraphs [0042]-[0044] teaching the specific wavelengths; the examiner notes that a wavelength band of light that is not transmitted by a photonic crystal is referred to as a photonic bandgap).
Regarding claim 3, Kim discloses the limitations of claim 1 above, and further discloses the photonic crystal layer is consisted of the first photonic crystal sub-layer and the second photonic crystal sub-layer (Figure 5).

Regarding claim 4, Kim discloses the limitations of claim 1 above, and further discloses  the plurality of filter units comprise a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c),
the photonic crystal layer of the first filter unit is configured to transmit light of a first color (green; Paragraph [0040]), the photonic crystal layer of the second filter unit is configured to transmit light of a second color (red; Paragraph [0040]), and the photonic crystal layer of the third filter unit is configured to transmit light of a third color (blue; Paragraph [0040]);
the first photonic crystal sub-layer and the second photonic crystal sub-layer of the first filter unit are a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the third color and a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the second color, respectively; the first photonic crystal sub-layer and the second photonic crystal sub-layer of the second filter unit are a photonic crystal sub-layer with a photonic band gap at the wavelength band of the light of the third color and a photonic crystal sub-layer with a photonic band gap at a wavelength band of the light of the first color, respectively; and the first photonic crystal sub-layer and the second photonic crystal sub-layer of the third filter unit are a photonic crystal sub-layer with the photonic band gap at the wavelength band of the light of the first color and the photonic band gap at the wavelength band of the light of the second color, respectively (see Figure 5 and Paragraphs [0042]-[0044], 

Regarding claim 5, Kim discloses the limitations of claim 4 above, and further discloses the light of the first color, the light of the second color, and the light of the third color constitute three primary colors (Paragraph [0040] teaching red, green and blue colors).

Regarding claim 6, Kim discloses the limitations of claim 4 above, and further discloses two of the first photonic crystal sub-layer of the first filter unit, the first photonic crystal sub-layer of the second filter unit, and the first photonic crystal sub-layer of the third filter unit are configured to reflect light of a same color (403 in 42b and 42c reflect light having the red wavelengths); and the first photonic crystal sub-layer of the first filter unit, the first photonic crystal sub-layer of the second filter unit, and the first photonic crystal sub-layer of the third filter unit are located at a same layer (Figure 5);
two of the second photonic crystal sub-layer of the first filter unit, the second photonic crystal sub-layer of the second filter unit, and the second photonic crystal sub-layer of the third filter unit are configured to reflect light of a same color (401 in 42b and 42c reflect light having the blue wavelengths); and the second photonic crystal sub-layer of the first filter unit, the second photonic crystal sub-layer of the second filter unit, and the second photonic crystal sub-layer of the third filter unit are located at a same layer (Figure 5).

Regarding claim 8, Kim discloses the limitations of claim 4 above, and further discloses the photonic crystal sub-layer with the photonic band gap at the wavelength band of the light of the first color, the photonic crystal sub-layer with the photonic band gap at the wavelength band of the light of the second color, and the photonic crystal sub-layer with the photonic band gap at the wavelength band of the light of the third color are overlapped with each other at an intersection of adjacent filter units (Figure 5).

Regarding claim 13, Kim discloses the limitations of claim 1 above, and further discloses a display device comprising the color filter substrate (Figure 3 and Paragraph [0035]).

Regarding claim 14, Kim discloses a manufacturing method of a color filter substrate (Figures 3-5), comprising:
forming a first photonic crystal sub-layer and a second photonic crystal sub-layer (the lower and upper photonic crystal layers comprising 401, 402, 403 in Figure 5, i.e., 42b comprising 401 and 403, 42a comprising 401 and 402, and 42c comprising 402 and 403) on a base substrate (40),
wherein the first photonic crystal sub-layer and the second photonic crystal sub-layer are arranged in a stacked manner (Figure 5) and constitute a photonic crystal layer (401, 402, 403; Paragraph [0041]) configured to transmit light of one color (Figure 5 and Paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toda et al. (U.S. Patent Application Publication No. 2004/0070824, “Toda”).
Regarding claim 7, Kim discloses the limitations of claim 4 above, and further discloses  two first photonic crystal sub-layers of adjacent filter units with different photonic band gaps have first side surfaces opposite to each other, each of the first side surfaces has a sawtooth structure; and two second photonic crystal sub-layers of adjacent filter units with different photonic band gaps have second side surfaces opposite to each other (see Figure 5 and Paragraph [0040], teaching photonic crystal balls formed in each filter unit, thereby each side surface inherently has a embossing or sawtooth structure).
However, Kim does not explicitly disclose the two first photonic crystal sub-layers of the adjacent filter units are meshed with each other through the first side surfaces, and each of the second side surfaces has a sawtooth structure, and the two second photonic crystal sub-layers of the adjacent filter units are meshed with each other through the second side surfaces.
Toda teaches two photonic crystal layers having different diameters and different photonic band gaps in adjacent filter units are meshed with each other through side surfaces, 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the filter units as disclosed by Kim with the teachings of Toda, wherein the two first photonic crystal sub-layers of the adjacent filter units are meshed with each other through the first side surfaces, and each of the second side surfaces has a sawtooth structure, and the two second photonic crystal sub-layers of the adjacent filter units are meshed with each other through the second side surfaces, for the purpose of arranging particle layers with different diameters and photonic band gaps so as to align in the lateral direction, i.e., the direction in parallel to the base substrate (Toda: Figure 97B and Paragraphs [0157], [0159]).

Regarding claim 12, Kim discloses the limitations of claim 1 above.
Kim does not disclose a thickness of at least one of the first photonic crystal sub-layer and the second photonic crystal sub-layer is in a range from 400 nm to 80 μm.
However, Toda teaches obtaining an enough thickness of particle layers in photonic crystals for enhancing the wavelength selectivity (Paragraphs [0021], [0034]), and the example of the thickness being between 3.88 μm and 5.82 μm (see Figures 6A-6C and 96 and Paragraph [0034] teaching the thickness of the photonic crystal layer. For example, choose 8 cycle for the wavelength of the red color and D=280 nm).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhang (U.S. Patent Application Publication No. 2017/0168204).
Regarding claim 9, Kim discloses the limitations of claim 4 above.
However, Kim does not disclose at least one selected from the group consisting of the first filter unit, the second filter unit, and the third filter unit further comprises a quantum dot photoluminescence layer located on the photonic crystal layer, the quantum dot photoluminescence layer is configured to be excited to generate light of the same color as light transmitted by the photonic crystal layer located in a region where the quantum dot photoluminescence layer is located.
Zhang teaches forming quantum dot photoluminescence layers onto photonic crystal layers corresponding to the pixels of different colors, in which the quantum dot photoluminescence layers are excited to generate the light with corresponding color, including red, green and blue (Figure 9 and Paragraphs [0064], [0076], [0092]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the color filter layer as disclosed by Kim with the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cheong et al. (U.S. Patent Application Publication No. 2009/0284696, “Cheong”).
Regarding claim 11, Kim discloses the limitations of claim 1 above, and further discloses a photonic crystal in the first photonic crystal sub-layer and a photonic crystal in the second photonic crystal sub-layer comprise a nanosphere photonic crystal (Paragraph [0042]).
Kim does not necessarily disclose a refractive index of the nanosphere photonic crystal is greater than 2.
However, Cheong teaches the materials for photonic crystals include a compound or an organic material having a refractive index greater than about 2.0 (Paragraphs [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photonic crystal as disclosed by Kim, where Kim is silent regarding the specific material, Cheong teaches an appropriate and suitable material for photonic crystals, and where "the selection of a known material based on its .

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li et al. (U.S. Patent Application Publication No. 2016/0170091, “Li”).
Regarding claim 15, Kim discloses the limitations of claim 14 above.
However, Kim does not disclose at least one of the first photonic crystal sub-layer and the second photonic crystal sub-layer is formed by an inkjet printing process, the inkjet printing process comprises:
forming a photonic crystal dispersion liquid,
forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid, and
performing a heat treatment on the pattern of photonic crystal dispersion liquid to remove a substance to be removed to form the first photonic crystal sub-layer or the second photonic crystal sub-layer.
Li teaches forming a photonic crystal layer by an inkjet printing process (Paragraphs [0060]-[0071]), the inkjet printing process comprises:
forming a photonic crystal dispersion liquid (Paragraph [0061]),
forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid (Paragraphs [0062]-[0065] teaching the particles assembled into a closely-packed and regularly-ordered structure by inkjet printing), and

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fabrication method as disclosed by Kim with the teachings of Li, wherein at least one of the first photonic crystal sub-layer and the second photonic crystal sub-layer is formed by an inkjet printing process, the inkjet printing process comprises: forming a photonic crystal dispersion liquid, forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid, and performing a heat treatment on the pattern of photonic crystal dispersion liquid to remove a substance to be removed to form the first photonic crystal sub-layer or the second photonic crystal sub-layer, for the purpose of forming photonic crystals having a stable and periodic structure (Li: Paragraph [0064]).

Regarding claim 17, Kim as modified by Li discloses the limitations of claim 14 above, and Kim further discloses comprising forming a plurality of filter units (42b, 42a, 42c), each of the plurality of filter units comprising the photonic crystal layer, the plurality of filter units comprising a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), wherein forming the photonic crystal layer of the first filter unit, the photonic crystal layer of the second filter unit, and the photonic crystal layer of the third filter unit comprises:
forming a first layer of photonic crystal (401 in 42a, 401 in 42b, 402 in 42c); and

forming the first layer of photonic crystal comprises: forming a pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit (forming the pattern comprising 401 in 42b and 42a), forming a pattern of second photonic crystal dispersion liquid in the third filter unit (forming the pattern comprising 402 in 42c); and
forming the second layer of photonic crystal comprises: forming a pattern of third photonic crystal dispersion liquid in the first filter unit and the third filter unit (forming the pattern comprising 403 in 42b and 42c); forming a pattern of second photonic crystal dispersion liquid in the second filter unit (forming the pattern comprising 402 in 42a).
However, Kim does not disclose forming the pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit by inkjet printing using a first photonic crystal dispersion liquid, forming the pattern of second photonic crystal dispersion liquid in the third filter unit by inkjet printing using a second photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent to obtain the first layer of photonic crystal; and
forming a pattern of third photonic crystal dispersion liquid in the first filter unit and the third filter unit by inkjet printing using a third photonic crystal dispersion liquid; forming a pattern of second photonic crystal dispersion liquid in the second filter unit by inkjet printing using the second photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent to obtain the second layer of photonic crystal.
Li teaches forming a pattern of a photonic crystal layer by an inkjet printing process (Paragraphs [0060]-[0071]), the inkjet printing process comprises:

forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid (Paragraphs [0062]-[0065] teaching the particles assembled into a closely-packed and regularly-ordered structure by inkjet printing), and
performing a heat treatment on the pattern of photonic crystal dispersion liquid to remove a substance to be removed to form the photonic crystal layer (Paragraph [0065] teaching the liquid medium being removed from the dispersion by spray drying and a heating treatment to assemble the particles).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fabrication method as disclosed by Kim with the teachings of Li, wherein forming the pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit by inkjet printing using a first photonic crystal dispersion liquid, forming the pattern of second photonic crystal dispersion liquid in the third filter unit by inkjet printing using a second photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent to obtain the first layer of photonic crystal; and forming a pattern of third photonic crystal dispersion liquid in the first filter unit and the third filter unit by inkjet printing using a third photonic crystal dispersion liquid; forming a pattern of second photonic crystal dispersion liquid in the second filter unit by inkjet printing using the second photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent to obtain the second layer of photonic crystal, for the purpose of forming photonic crystals having a stable and periodic structure (Li: Paragraph [0064]).
Regarding claim 18, Kim as modified by Li discloses the limitations of claim 14 above, and Kim further discloses forming a plurality of filter units (42b, 42a, 42c), each of the plurality of filter units comprising the photonic crystal layer, the plurality of filter units comprising a first filter unit (42b), a second filter unit (42a), and a third filter unit (42c), wherein forming the photonic crystal layer of the first filter unit, the photonic crystal layer of the second filter unit, and the photonic crystal layer of the third filter unit comprises:
forming a first layer of photonic crystal (401 in 42a, 401 in 42b, 402 in 42c); and
forming a second layer of photonic crystal (402 in 42a, 403 in 42b, 403 in 42c), wherein
forming the first layer of photonic crystal comprises: forming a pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit; and then forming a pattern of second photonic crystal dispersion liquid in the third filter unit; and
forming the second layer of photonic crystal comprises: forming a pattern of third photonic crystal dispersion liquid in the first filter unit and the third filter unit; and then forming a pattern of second photonic crystal dispersion liquid in the second filter unit.
However, Kim does not disclose forming a pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit by inkjet printing using a first photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent; and then forming a pattern of second photonic crystal dispersion liquid in the third filter unit by inkjet printing using a second photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent to obtain the first layer of photonic crystal; and

Li teaches forming a pattern of a photonic crystal layer by an inkjet printing process (Paragraphs [0060]-[0071]), the inkjet printing process comprises:
forming a photonic crystal dispersion liquid (Paragraph [0061]),
forming a pattern of photonic crystal dispersion liquid by inkjet printing using the photonic crystal dispersion liquid (Paragraphs [0062]-[0065] teaching the particles assembled into a closely-packed and regularly-ordered structure by inkjet printing), and
performing a heat treatment to remove a substance to be removed comprising a solvent; and then forming a pattern of the photonic crystal dispersion liquid (Paragraph [0065] teaching the liquid medium being removed from the dispersion by spray drying and a heating treatment to assemble the particles).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fabrication method as disclosed by Kim with the teachings of Li, wherein forming a pattern of first photonic crystal dispersion liquid in the first filter unit and the second filter unit by inkjet printing using a first photonic crystal dispersion liquid, and performing a heat treatment to remove a substance to be removed comprising a solvent; and then forming a pattern of second photonic crystal dispersion liquid in .

Allowable Subject Matter
Claims 10 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Kim as modified by Zhang discloses the limitations of claim 9 above.
However, Kim does not disclose, in light of the specification, “a color of one selected from the group consisting of the light of the first color, the light of the second color, and the light of the third color is the same as a color of irradiation light irradiated to the color filter substrate”. 


Regarding claim 16, Kim as modified by Zhang discloses the limitations of claim 9 above.
However, Kim does not disclose, in light of the specification, “a temperature of the heat treatment is 100-120° C., and a heating time of the heat treatment is 20-30 s”.
The examiner further considered the prior art of Li, and Yamasaki (US 2010/0101637) and Fu (US 2003/0008771). For example, Li teaches a method of spraying drying where a temperature of the heat treatment is 100-250° C, and the spraying drying is conducted with the nozzle velocity from 500 to 3,000 ml per hour, but fails to teach the heating time of the heat treatment is 20-30 s. Yamasaki and Fu and the prior art of Li, Kim, Toda, Zhang and Cheong, taken along or in combination, fails to teach or disclose the combination and arrangement of elements recited in Applicant’s claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871